UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4840


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALPHEUS SPENCER ADAMS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cr-00033-jlk-3)


Submitted:   June 29, 2010                 Decided:   July 19, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hurt, LAW OFFICES OF ROBERT HURT, Chatham, Virginia, for
Appellant.    Ronald Andrew Bassford, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alpheus Spencer Adams was convicted after a jury trial

and     sentenced        to       235    months           in    prison   for    one    count     of

conspiracy to possess with intent to distribute more than fifty

grams of cocaine base, in violation of 21 U.S.C. § 846 (2006),

and one count of distribution of more than five grams of cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2006).                                   Counsel has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), stating that after a review of the record, he has

found    no    meritorious              issues    for          appeal.    The    Anders       brief

nonetheless suggests that the district court may have erred when

it denied Adams’ Fed. R. Crim. P. 29 motion for judgment of

acquittal.         Adams filed a pro se supplemental brief, essentially

reiterating        the     objections            to       his    presentence     investigation

report    that      counsel         raised       at        sentencing.         The     Government

declined      to    file      a    responsive             brief.     Finding    no     error,    we

affirm.

              First,          we    reject        counsel’s          suggestion        that     the

district court may have erred when it denied Adams’ Rule 29

motion based on insufficient evidence.                             “A defendant challenging

the sufficiency of the evidence faces a heavy burden.”                                     United

States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007).                                   This court

reviews a sufficiency of the evidence challenge by determining

whether, “viewing the evidence in the light most favorable to

                                                      2
the prosecution, any rational trier of fact could have found the

essential       elements      of    the    crime       beyond    a     reasonable         doubt.”

United States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005)

(emphasis omitted).

             However,         the    court      may     not    weigh        the     evidence     or

review the credibility of the witnesses.                          See United States v.

Allen, 491 F.3d 178, 185 (4th Cir. 2007).                                   If the evidence

“supports        different,         reasonable          interpretations,              the      jury

decides which interpretation to believe[.]”                                 United States v.

Murphy, 35 F.3d 143, 148 (4th Cir. 1994) (citation omitted).                                    We

have     reviewed       the    record      and       conclude     that        the    Government

presented sufficient evidence to support the jury’s verdict.

             We also affirm Adams’ sentence.                           Adams’ presentence

investigation        report         properly         placed    him     in     a     category      I

criminal history and attributed him with a total offense level

of    thirty-eight,       yielding        a     Guidelines       range       of     235   to    293

months     in     prison.           Moreover,         although        the    district       court

appropriately heard counsel’s argument at sentencing regarding

his    objections       to     Adams’      Guidelines          range        calculation,       the

district        court    correctly        overruled           those    objections.              The

district     court       entertained           counsel’s       argument        regarding        the

weight that should be afforded the 18 U.S.C. § 3553(a) (2006)

factors,        allowed       Adams       an     opportunity           to     allocute,        and

considered        the     § 3553(a)            factors        before        imposing        Adams’

                                                 3
sentence.        We    find     that   the    district        court      also    adequately

explained its rationale for imposing Adams’ 235-month sentence

and   that     the    reasons    relied      upon       by   the   district       court      are

plausible and justify the sentence imposed.                         See United States

v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                              We thus affirm

Adams’ within-Guidelines sentence.                      See Allen, 491 F.3d at 193

(recognizing that this court applies an appellate presumption of

reasonableness to a within-Guidelines sentence).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Adams, in writing, of the right to

petition     the     Supreme    Court    of       the   United     States       for   further

review.      If Adams requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave      to     withdraw          from

representation.         Counsel’s motion must state that a copy thereof

was served on Adams.            We dispense with oral argument because the

facts   and     legal    contentions         are    adequately          presented      in    the

materials      before    the     court    and       argument       would    not       aid    the

decisional process.

                                                                                      AFFIRMED




                                              4